DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 9-14,17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200285687 A1; ZHANG; Hongfei et al. (hereinafter Zhang) in view of US 20180174085 A1; McCoy; Edward Dale Victor (hereinafter McCoy)
Regarding claim 1, Zhang teaches A method of utilizing provenance influenced distribution profile scores to execute a search of a user query comprising the steps of: a computer receiving the user query including a user problem statement from a user; the computer analyzing the user query and associated user problem statement to create an applicable vector space with vectors having values representing the user problem statement; (Zhang [0001] Various computer-implemented systems employ machine-trained models to interpret a user's input queries and other linguistic expressions. For instance, a search engine may employ one or more machine-trained models to interpret search queries input by a user via a web browser. Similarly, a chatbot may employ one or more machine-trained models to interpret questions and commands input by a user in spoken or text-based form.[0003] A computer-implemented technique is described herein that receives an input expression that a user submits with an intent to accomplish some objective. The technique then uses a machine-trained intent encoder component to map the input expression into an input expression intent vector (IEIV). The IEIV corresponds to a distributed representation of the intent associated with the input expression, within a continuous intent vector space. The technique then leverages the intent vector to facilitate some downstream application task, such as the retrieval of information from a search engine [31-36 & 51-56] further elaborate on system receiving the query/user statement and show the system applying the methods of analyzing the query and outputting the result [FIG. 5-7& 9-10] show a visual of the system receiving the query/user statement and show the system applying the methods of analyzing the query and outputting the result)											the computer applying a taxonomy to the vectors and the values representing the user problem statement within the applicable vector space to create an enhanced user problem statement represented within the applicable vector space by enhanced vectors and enhanced values; (Zhang [0031] Other models process a user's query by mapping it into a semantic vector in a semantic vector space. These types of models are generally more resilient to the ordering of terms in the query. But these models may still fail to accurately address the reason the user has submitted a query. For example, a user may submit a query that reads, "Harvard studio apartments," with the objective of finding an apartment for an upcoming school year at Harvard University in Boston, Mass. A machine-trained model may determine that this query is semantically close to the phrase "Cornell studio apartments." In response, the model, may output information regarding apartments near Cornell University. But the user's true intent is not to research the general topic of housing provided by universities, but to perform the concrete task of finding an apartment in Boston, Mass. To address this problem, an information retrieval system may use a custom intent classification model to classify the user's intent with respect to a predefined taxonomy of known user intents. But it is labor-intensive to develop and maintain these kinds of models. Moreover, these models may perform poorly with respect to intents not encompassed by their predefined intent taxonomies. [33-36 & 55-58] further elaborate on the vectors and their grouping [FIG.1 & 9-10] show a visual of the system applying the methods of analyzing the query and applying vector grouping methods)						the computer executing the search of the user query represented by the enhanced user problem statement and other criteria; and the computer returning search results from the search to the user. (Zhang [0001] various computer-implemented systems employ machine-trained models to interpret a user's input queries and other linguistic expressions. For instance, a search engine may employ one or more machine-trained models to interpret search queries input by a user via a web browser. Similarly, a chatbot may employ one or more machine-trained models to interpret questions and commands input by a user in spoken or text-based form.[0003] A computer-implemented technique is described herein that receives an input expression that a user submits with an intent to accomplish some objective. The technique then uses a machine-trained intent encoder component to map the input expression into an input expression intent vector (IEIV). The IEIV corresponds to a distributed representation of the intent associated with the input expression, within a continuous intent vector space. The technique then leverages the intent vector to facilitate some downstream application task, such as the retrieval of information from a search engine [31-36 & 51-56] further elaborate on system receiving the query/user statement and show the system applying the methods of analyzing the query and outputting the result [FIG. 5-7& 9-10] show a visual of the system receiving the query/user statement and show the system applying the methods of analyzing the query and outputting the result)											Zhang lacks explicitly teaching the computer deriving from the taxonomy at least a provenance to calculate a provenance influenced distribution profile score of the enhanced user problem statement based on the enhanced values of the enhanced vectors of the enhanced user problem statement;							McCoy teaches the computer deriving from the taxonomy at least a provenance to calculate a provenance influenced distribution profile score of the enhanced user problem statement based on the enhanced values of the enhanced vectors of the enhanced user problem statement; (McCoy [0071] In some embodiments, the valuator 210 performs sentiment scoring by parsing the text of the social expression and sending it to an internal or third-party service that determines the sentiment score of the text based on based on a sentiment formula or by utilizing a machine learning system (e.g., deep-learning system) trained on scoring sentiment of text. In some examples, sentiment scoring of a particular expression may be further based on geolocation of the expression, as words may carry different meanings in different geographical locations. For example, a social expression, such as a tirade, may be scored differently depending on whether it originates in the Northeast or South of the United States. The sentiment formula or deep-learning system may return a set of values that will provide additional values (or data derivatives) to the original social expression. As such, the valuator 210 may apply processing to determine new data to augment the original social expression with; however, the source values come directly from the social expression itself.)										Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Zhang’s methods and make the addition of McCoy in order to add another factor/parameter in the searching process and create a more accurate/precise search via increased criteria of integration of geolocation/provenance features (McCoy [0071] In some embodiments, the valuator 210 performs sentiment scoring by parsing the text of the social expression and sending it to an internal or third-party service that determines the sentiment score of the text based on based on a sentiment formula or by utilizing a machine learning system (e.g., deep-learning system) trained on scoring sentiment of text. In some examples, sentiment scoring of a particular expression may be further based on geolocation of the expression, as words may carry different meanings in different geographical locations. For example, a social expression, such as a tirade, may be scored differently depending on whether it originates in the Northeast or South of the United States. The sentiment formula or deep-learning system may return a set of values that will provide additional values (or data derivatives) to the original social expression. As such, the valuator 210 may apply processing to determine new data to augment the original social expression with; however, the source values come directly from the social expression itself.)
Corresponding product claim 9 is rejected similarly as claim 1 above. Additional Limitations: computer readable medium capable of reading and executing instructions (Zhang [FIG. 14] computer readable medium capable of reading and executing instructions)
Corresponding system claim 17 is rejected similarly as claim 1 above. Additional Limitations: Device with processor(s) and memory (Zhang [FIG. 14] Device with processor(s) and memory)
Regarding claim 2, the combination of Zhang and McCoy teach The method of claim 1, wherein the provenance includes geographic, cultural and demographic elements. (McCoy [0071] In some embodiments, the valuator 210 performs sentiment scoring by parsing the text of the social expression and sending it to an internal or third-party service that determines the sentiment score of the text based on based on a sentiment formula or by utilizing a machine learning system (e.g., deep-learning system) trained on scoring sentiment of text. In some examples, sentiment scoring of a particular expression may be further based on geolocation of the expression, as words may carry different meanings in different geographical locations. For example, a social expression, such as a tirade, may be scored differently depending on whether it originates in the Northeast or South of the United States. The sentiment formula or deep-learning system may return a set of values that will provide additional values (or data derivatives) to the original social expression. As such, the valuator 210 may apply processing to determine new data to augment the original social expression with; however, the source values come directly from the social expression itself.)
Corresponding product claim 10 is rejected similarly as claim 2 above 
Corresponding system claim 18 is rejected similarly as claim 2 above
Regarding claim 3, the combination of Zhang and McCoy teach The method of claim 1, further comprising prior to returning the search results to the user, the computer removing search results from the search results based on the provenance influenced distribution profile score (McCoy [0071] In some embodiments, the valuator 210 performs sentiment scoring by parsing the text of the social expression and sending it to an internal or third-party service that determines the sentiment score of the text based on based on a sentiment formula or by utilizing a machine learning system (e.g., deep-learning system) trained on scoring sentiment of text. In some examples, sentiment scoring of a particular expression may be further based on geolocation of the expression, as words may carry different meanings in different geographical locations. For example, a social expression, such as a tirade, may be scored differently depending on whether it originates in the Northeast or South of the United States. The sentiment formula or deep-learning system may return a set of values that will provide additional values (or data derivatives) to the original social expression. As such, the valuator 210 may apply processing to determine new data to augment the original social expression with; however, the source values come directly from the social expression itself.) It is evident from the embodiments listed here in McCoy that it is using those factors above related to provenance features in order to ultimately refine (removing possible results based on the analysis) the final results
Corresponding product claim 11 is rejected similarly as claim 3 above
Corresponding system claim 19 is rejected similarly as claim 3 above. 
Regarding claim 4, the combination of Zhang and McCoy teach The method of claim 1, further comprising prior to returning the search results to the user, the computer ranking the search results based on the provenance influenced distribution profile score. (McCoy [0071] In some embodiments, the valuator 210 performs sentiment scoring by parsing the text of the social expression and sending it to an internal or third-party service that determines the sentiment score of the text based on based on a sentiment formula or by utilizing a machine learning system (e.g., deep-learning system) trained on scoring sentiment of text. In some examples, sentiment scoring of a particular expression may be further based on geolocation of the expression, as words may carry different meanings in different geographical locations. For example, a social expression, such as a tirade, may be scored differently depending on whether it originates in the Northeast or South of the United States. The sentiment formula or deep-learning system may return a set of values that will provide additional values (or data derivatives) to the original social expression. As such, the valuator 210 may apply processing to determine new data to augment the original social expression with; however, the source values come directly from the social expression itself.)
Corresponding product claim 12 is rejected similarly as claim 4 above
Corresponding system claim 20 is rejected similarly as claim 4 above.
Regarding claim 5, the combination of Zhang and McCoy teach The method of claim 1, wherein application of the taxonomy to the vector space applies a hierarchical data structure of categorical values within the vector space. (McCoy [0071] In some embodiments, the valuator 210 performs sentiment scoring by parsing the text of the social expression and sending it to an internal or third-party service that determines the sentiment score of the text based on based on a sentiment formula or by utilizing a machine learning system (e.g., deep-learning system) trained on scoring sentiment of text. In some examples, sentiment scoring of a particular expression may be further based on geolocation of the expression, as words may carry different meanings in different geographical locations. For example, a social expression, such as a tirade, may be scored differently depending on whether it originates in the Northeast or South of the United States. The sentiment formula or deep-learning system may return a set of values that will provide additional values (or data derivatives) to the original social expression. As such, the valuator 210 may apply processing to determine new data to augment the original social expression with; however, the source values come directly from the social expression itself.)
Corresponding product claim 13 is rejected similarly as claim 5 above
Regarding claim 6, the combination of Zhang and McCoy teach The method of claim 1, wherein the vector space is provided as a service in a cloud environment. (Zhang [0057] Continuing to refer to FIG. 1, generating language processing model may include generating a vector space, which may be a collection of vectors, defined as a set of mathematical objects that can be added together under an operation of addition following properties of associativity, commutativity, existence of an identity element, and existence of an inverse element for each vector, and can be multiplied by scalar values under an operation of scalar multiplication compatible with field multiplication, and that has an identity element is distributive with respect to vector addition, and is distributive with respect to field addition. Each vector in an n-dimensional vector space may be represented by an n-tuple of numerical values. Each unique extracted word and/or language element as described above may be represented by a vector of the vector space. In an embodiment, each unique extracted and/or other language element may be represented by a dimension of vector space; [0096] Continuing to refer to FIG. 2, generating language processing model may include generating a vector space, which may be a collection of vectors, defined as a set of mathematical objects that can be added together under an operation of addition following properties of associativity, commutativity, existence of an identity element, and existence of an inverse element for each vector, and can be multiplied by scalar values under an operation of scalar multiplication compatible with field multiplication, and that has an identity element is distributive with respect to vector addition, and is distributive with respect to field addition. Each vector in an n-dimensional vector space may be represented by an n-tuple of numerical values. Each unique extracted word and/or language element as described above may be represented by a vector of the vector space. In an embodiment, each unique extracted and/or other language element may be represented by a dimension of vector space; as a non-limiting example, each element of a vector may include a number representing an enumeration of co-occurrences of the word and/or language element represented by the vector with another word and/or language element. Vectors may be normalized,  [55-58 & 150] further elaborate on the vectors and their grouping [FIG.1 & 9-10] show a visual of the system applying the methods of analyzing the query and applying vector grouping methods)
Corresponding product claim 14 is rejected similarly as claim 6 above 
Claims 7,8,15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of McCoy and US 20040208315 A1 ; Kilbank, Daniel (hereinafter Kilbank).
Regarding claim 7, the combination of Zhang and McCoy teach The method of claim 1, wherein the vector space								The combination lacks explicitly teaching wherein the vector space is Banach space.														However Kilbank helps teach wherein the vector space is Banach space. (Kilbank [0027] Modem architecture 100 may be microlet-based in that its encoding and decoding, and exchanging of information and data uses microlets. A microlet may be defined in a Banach/Hilbert vector space. This principle may be used because it defines both the Hilbert space properties as well as allowing for expansion into a Banach space. It may be stated that a Hilbert space is always a Banach space, but the converse may not hold. A microlet may be defined as a four dimensional maximize wavelet packet analyzer that shares similar characteristics to wavelets and Fast Fourier Transforms in capabilities and function, but is not limited to their dimensional and mathematic constraints. A microlet may be defined as a hybrid wavelet that carries the portability of discreet waveform transform with more complex detailing power than a two-dimensional wavelet packet analyzer. A microlet may perform the same transform of all legacy wavelet technologies, and the faster technologies like adaptive wave packet transfer and discreet periodic wavelet transform. The multi-dimensions of the microlet in its vector space allows for a great deal of latitude. For example, signal coordinates or data coordinates may represent information that is defined in a matrix space. Techniques like parallel decomposition and four-dimensional packet analysis lack the greater detail, range of motion and other fine/course details to be included on a single waveform, such as encoded signal 140. Complexity of mapping signal 130 to encoded signal 140 is reduced by the disclosed embodiments [0046] The disclosed embodiments implement probability mathematics that may be used to isolate regions within a Hilbert-Banach, or HB, space (also may be known as a Banach/Hilbert space may be defined in an HB vector space. This principle is used because it necessarily defines both the Hilbert properties as well as allowing for expansion into a Banach space. Thus, encoding module 402 may define a vector space. A microlet may be a four-dimensional maximized wavelet packet analyzer sharing similar characteristics to wavelets and fast forward transforms and capabilities and functions [54-56] further elaborate on the matter)													Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all prior methods and make the addition of Kilbank in order to improve data delivery and creating a more efficient system (Kilbank [0005] Communication systems and networks are undergoing a trend towards flexible receivers and more robust, dependable and scalable communication solutions. Users on a network require increasing amounts of information and data to be delivered in a timely and real-time manner. Many solutions, such as broadband or digital subscriber lines, improve information delivery over conventional telephone networks. Cable systems also are able to deliver high-speed information exchange. Generally, a modem is used to transmit the information as an analog signal from one location to another. Dial-up services are limited by various constraints, such as the modem architecture or network infrastructure. Broadband solutions seek to improve over these systems by using new modems and/or different architectures. These solutions, however, may be costly or have other obstacles such as additional equipment, new accounts, and a loss of service in certain areas. [0007] As additional demands are placed on the transmission and the storage of information and data, compression algorithms are becoming increasingly less efficient or practical in representing large data files, such as movies, as it is being transmitted over the network.[0027] Complexity of mapping signal 130 to encoded signal 140 is reduced by the disclosed embodiments [63] These benefits may include canceling noise and interference and bringing the transforms from non-microlet soures. A transport layer within the network may transport microlet transforms such as those within encoded signal 530 over a transmission medium. Microlet transforms may be shown in FIG. 5 as bit 520 having quantum states 522, 524, 526 and 528. Thus, using microlets may retain the unique properties of wavelets to increase transmission capacity and reduce interference with the benefits of multidimensionality shown by representing the probabilities of energy within the quantum representation, such as an electron. The wave may be re-shaped by other components. Unlike wavelets, microlets may not be limited by using transforms, physical interference and two bits per wavelength.)
Corresponding product claim 15 is rejected similarly as claim 7 above
Regarding claim 8, the combination of Zhang, McCoy and Kilbank teach The method of claim 7, wherein the Banach space is derived from Hilbert function spaces. (Kilbank [0027] Modem architecture 100 may be microlet-based in that its encoding and decoding, and exchanging of information and data uses microlets. A microlet may be defined in a Banach/Hilbert vector space. This principle may be used because it defines both the Hilbert space properties as well as allowing for expansion into a Banach space. It may be stated that a Hilbert space is always a Banach space, but the converse may not hold. A microlet may be defined as a four dimensional maximize wavelet packet analyzer that shares similar characteristics to wavelets and Fast Fourier Transforms in capabilities and function, but is not limited to their dimensional and mathematic constraints. A microlet may be defined as a hybrid wavelet that carries the portability of discreet waveform transform with more complex detailing power than a two-dimensional wavelet packet analyzer. A microlet may perform the same transform of all legacy wavelet technologies, and the faster technologies like adaptive wave packet transfer and discreet periodic wavelet transform. The multi-dimensions of the microlet in its vector space allows for a great deal of latitude. For example, signal coordinates or data coordinates may represent information that is defined in a matrix space. Techniques like parallel decomposition and four-dimensional packet analysis lack the greater detail, range of motion and other fine/course details to be included on a single waveform, such as encoded signal 140. Complexity of mapping signal 130 to encoded signal 140 is reduced by the disclosed embodiments [0046] The disclosed embodiments implement probability mathematics that may be used to isolate regions within a Hilbert-Banach, or HB, space (also may be known as a Banach/Hilbert space may be defined in an HB vector space. This principle is used because it necessarily defines both the Hilbert properties as well as allowing for expansion into a Banach space. Thus, encoding module 402 may define a vector space. A microlet may be a four-dimensional maximized wavelet packet analyzer sharing similar characteristics to wavelets and fast forward transforms and capabilities and functions [54-56] further elaborate on the matter)
Corresponding product claim 16 is rejected similarly as claim 8 above

Response to Arguments
Applicant's arguments filed 6/23/2022 have been fully considered
35 USC § 103: 
Regarding Applicant’s Argument (page(s): 6-7): “The Office Action states that Zhang fails to teach or suggest this element and that McCoy is instead relied upon to teach it.McCoy fails to teach or suggest this element because McCoy fails to teach or suggest "a provenance influenced distribution profile score." See McCoy, generally. McCoy discusses "sentiment scoring" that "may be further based on geolocation." McCoy, para. [0071]. However, McCoy makes no reference to a "distribution profile" or a "distribution profile score," let alone "a provenance influenced distribution profile score." See McCoy, generally. McCoy states that "sentiment scoring [may be performed] by parsing the text of the social expression" and that "words may carry different meanings in different geographical locations." McCoy, para. [0071. Assuming, arguendo, that McCoy suggests geographical provenance in "sentiment scoring," McCoy still fails to teach or suggest a "distribution profile" at all, let alone a "distribution profile" influenced by the "sentiment scoring." See McCoy, generally. Therefore, as McCoy fails to teach or suggest "a provenance influenced distribution profile score" as required by the pending claims, and as the other prior art fails to rectify this deficiency, the prior art fails to teach or suggest every element of the pending claims. Applicant thus submits that, for at least the aforementioned reason, the pending claims are patentable over the prior art and therefore requests that the 35 U.S.C. § 103 rejection be withdrawn.” Examiner’s response:- The current scope of the claim is not interpreted by the examiner as the applicant argues it should be viewed in the arguments, the examiner believes these limitations assumed are not clear and must be brought into the claim’s limitations for the claim to gain the scope the applicant wishes it to have. For example the term "provenance influenced distribution profile score" does not carry strong claim weight and is being interpreted by the examiner as a score which is being influenced by a provenance/location. McCoy does teach a score which is being influenced by a provenance/location, para. 71 of McCoy states "sentiment scoring of a particular expression may be further based on geolocation of the expression, as words may carry different meanings in different geographical locations. For example, a social expression, such as a tirade, may be scored differently depending on whether it originates in the Northeast or South of the United States".
Regarding Applicant’s Argument (page(s): 8-9): “Provenance Influenced Distribution Profile Score: Moreover, McCoy fails to teach or suggest the aforementioned element because McCoy fails to teach or suggest enhanced vectors, enhancing vectors, vector enhancement, or otherwise refer to any vector update. See McCoy, generally. McCoy addresses the use of standard vectors including "expression feature vectors related to an expression." McCoy, para. [0083]. Specifically, McCoy discusses...Nowhere does McCoy discuss enhancing, improving, or otherwise updating any vectors. See McCoy, generally. A "vector" in McCoy is instead "a particular input expression feature vector" and is not "enhanced" as required by the pending claims. McCoy, para. [0085]. Thus, McCoy fails to teach or suggest "enhanced vectors" as required by the claims, and as the other prior art fails to rectify this deficiency, the prior art fails to teach or suggest all elements of the pending claims. Applicant thus submits that, for at least the aforementioned reasons, the pending claims are patentable over the prior art and therefore requests that the 35 U.S.C. § 103 rejection be withdrawn.” Examiner’s response:- The current scope of the claim is not interpreted by the examiner as the applicant argues it should be viewed in the arguments, the examiner believes these limitations assumed are not clear and must be brought into the claim’s limitations for the claim to gain the scope the applicant wishes it to have. For example, the term "enhanced vectors" does not carry strong claim weight and is being interpreted by the examiner as a vector which is changed. Zhang already teaches the changed/enhanced vectors in para. 79-82.
Regarding Applicant’s Argument page(s): (10-11): “Improper Combination of References: Applicant respectfully submits that the combination suggested in the Office Action is an improper combination of references. When taken as a whole, there is no motivation or suggestion to combine the references. The MPEP states in §2143.01, "[t]he mere fact that references can be combined or modified does not render the resultant combination obvious unless the results would have been predictable to one of ordinary skill in the art." In addition, MPEP §2143 explains that the "requirement for explanation remains even in situations in which Office personnel may properly rely on common sense or ordinary ingenuity."2 In other words, articulated reasoning with rational underpinning is required to sustain a 35 U.S.C. § 103 rejection. MPEP §2143.01 states, "there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness...” Examiner’s response:- The examiner points to KSR rationale C - "Use of known technique to improve similar devices in the same way" as fair motivation to combine. The "known technique" is improving a search by adding additional criteria/parameters to take into consideration to ultimately make the system more accurate. The "similar devices" are both searching system which utilize a database to search for data. The common improvement is creating an enhanced search via additional parameters for the search/query.
In the interest of compact prosecution Examiner suggests that Applicant amend the claims to further elaborate on what is a “distribution profile score” and why it is different that a regular score related to a user/profile that be part of a distribution of a plurality of scores. Another area to further amend to help overcome the art is the “enhanced vectors”, right now the examiner is using BRI to read “enhanced vector” as a change to a vector in process in a system. Amending the claim language like recommended above would help in overcome the current rejections. Examiner is available for an interview at the number below at Applicant’s convenience to discuss potential amendments.
Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR E 136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/William B Partridge/Primary Examiner, Art Unit 2183